Citation Nr: 0830998	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-38 491	)	DATE
	)
	)



THE ISSUE

Whether a February 9, 1988, decision by the Board of 
Veterans' Appeals (Board) involved clear and unmistakable 
error (CUE).



REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel






INTRODUCTION

The moving party (herein after referred to as the veteran) 
served on active duty from July 1964 to October 1964.

This matter comes before the Board on a September 2004 motion 
by the veteran charging that there was clear and unmistakable 
error in the February 1988 Board decision that denied his 
claim for service connection for a psychiatric disorder.


FINDING OF FACT

The February 1988, decision of the Board, which denied the 
veteran's claim for service connection for a psychiatric 
disorder, was adequately supported by evidence then of 
record, and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied, or that the decision was undebatably 
erroneous.


CONCLUSION OF LAW

The February 9, 1988, Board decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Initially, the 
Board notes the Court has found that the VCAA is not 
applicable to claims alleging clear and unmistakable error.  
See Livesay v. Principi, 15 Vet. App. 165 (2001).  
Consequently, the provisions of the VCAA as well as VA's 
implementing regulations will not be addressed in this 
decision.


Preliminary Matters

The veteran contends that CUE exists in a February 9, 1988 
Board decision which denied a claim for entitlement to 
service connection for a psychiatric disorder, specifically 
that the Board failed to correctly apply 38 U.S.C. §§ 105(a), 
310 (currently § 1110), and 311 (current § 1111).  A decision 
issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 
38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations 
of the Board that are final and binding, including decisions 
of the degree of disability, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
however, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an 
RO rating decision that was subsumed in that decision.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, 
effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
2002 & Supp. 2007)) permit challenges to decisions of the 
Board on the grounds of CUE.  The final regulations amending 
the Rules of Practice before the Board were promulgated and 
became effective on February 12, 1999, providing for 
procedures to challenge prior Board decisions on the basis of 
CUE.  See 38 C.F.R. § 20.1400 (2007).

All final Board decisions are subject to revision [for CUE] 
except: (1) Decisions on issues which have been appealed to 
and decided by court of competent jurisdiction; and (2) 
Decisions on issues which have been subsequently decided by a 
court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b) 
(2007).  The Court reasoned that where it affirms a 
determination by the Board on a particular issue, the Board's 
decision is replaced by the decision of the Court on that 
issue and, thus, there is no longer a decision by the Board 
subject to revision.  See Disabled American Veterans v. 
Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. 
Nicholson, 19 Vet. App. 310 (2005).

The Board has original jurisdiction to consider motions for 
revision of prior Board decisions.  Motions should be filed 
at the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411.

Before addressing the merits of the veteran's CUE claim, the 
Board must determine whether the motion alleging CUE meets 
specific pleading requirements.  See 38 C.F.R. §§ 20.1400-
1411.  Pursuant to 38 C.F.R. § 20.1404(b), a motion alleging 
CUE in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  Id.

In September 2004, the veteran's attorney filed a motion for 
revision of a February 9, 1988 Board decision based on CUE of 
the VA in failing to consider and apply the statutory 
presumptions under 38 U.S.C.A. §§ 105(a), 310 (currently 
1110), and 311 (currently 1111).  In the motion, he alleged 
that the Board relied upon the existence in the veteran's 
service medical records of a "non-compensable" psychiatric 
condition as a basis for denying disability compensation 
rather than relying upon the presumption of service-
connection under 38 C.F.R. § 105(a), and the presumption of 
sound condition under 38 C.F.R. § 1111 to award disability 
compensation required by 38 C.F.R. § 1110.

It is contended that had the Board correctly applied the 
extant statutory or regulatory provisions, the outcome would 
have been manifestly different and the moving party would 
have been granted service connection for the resulting post-
service psychiatric disability.

As the veteran has at least specified the statute and 
regulation that he argues were not applied, the Board finds 
the motion compliant with regulatory requirements and will 
address the merits of his contentions.


CUE

The regulations codify the current requirements for a CUE 
motion that the Court has defined for motions of CUE in RO 
rating decisions.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 
C.F.R. § 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different, but for the error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  See Russell v. Principi, 3 Vet. 
App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives 
examples of situations that are not CUE. CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 
20.1403(d).

3.  Disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation 
38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, 
but for the error, the error complained of cannot be CUE.  No 
new evidence will be considered, 38 C.F.R. § 20.1405(b), and 
the law precludes remands or other referral for the purpose 
of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on 
the record that existed when the prior decision was made, 38 
C.F.R. § 20.1403(b), unless the Board decision was decided on 
or after July 21, 1992.  In those cases, the record 
technically includes matter possessed by VA not later than 90 
days before the file was transferred to the Board, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(2).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In 
fact, the movant bears the burden of presenting specific 
allegations of error that would amount to CUE.  Thus, for a 
moving party to make a successful CUE showing is an extremely 
difficult burden.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an 
alleged failure in the duty to assist may never form the 
basis of a valid claim of CUE, because it essentially is 
based upon evidence that was not of record at the time of the 
earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  The fact that medical knowledge was not advanced to 
its current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the Board or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision..  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The veteran contends that there was CUE in a February 1988 
Board decision.  The Board observes that a three member Board 
panel, which included a physician, rendered a decision on 
February 9, 1988.  The veteran contentions at that time were 
that he developed and was treated for an acquired psychiatric 
disability during active duty, and more specifically that he 
was in good condition when he entered service, that he was 
harassed by a drill sergeant who resulted in his development 
of a nervous disorder, and that following separation from 
service, his psychiatric problems continued.  

The Board noted, in the February 9, 1988 decision, that 
additional service medical records not previously on file 
referring to treatment of psychiatric symptoms associated 
with a passive-aggressive personality had been received.  
These records also included a reference to an investigation 
of a "maltreatment incident" and notation that the veteran 
described chronic feelings of inadequacy and stated that he 
had "messed things up" all his life.  

In the discussion and evaluation of the case, the Board 
stated, "the initial service medical records on file show 
that any psychiatric symptoms present during service were 
acute and transitory and attributed to a personality 
disorder.  Significantly, a chronic acquired psychiatric 
disorder was not noted during service or on an examination 
for separation from active duty."  The Board further 
indicated that the more recently developed service medical 
records referred to an investigation of a "maltreatment 
incident" but noted that these records did not demonstrate 
the presence of an acquired psychiatric disorder during 
service but, instead, psychiatric symptoms associated with a 
personality disorder, which for short periods resulted in 
symptoms such as anxiety and depression.  

The Board went on to note that service connection could not 
be granted for personality disorders.  The Board noted 
treatment for anxiety reaction in January 1965 but concluded 
that this did not demonstrate that a chronic acquired 
psychiatric disorder was incurred during service.  The Board 
further stated that the evidence "does not show that the 
veteran's psychiatric symptoms are due to other than a 
personality disorder."  The Board concluded: (1) a chronic 
acquired psychiatric disorder was not incurred or aggravated 
in service; (2) a personality disorder is a congenital or 
developmental defect and not a disease within the meaning the 
applicable regulation, 38 C.F.R. § 3.303(c); and (3) evidence 
received subsequent to the unappealed May 1966 rating 
decision did not present a new factual basis warranting the 
grant of service connection for a psychiatric disorder.

The legal authority governing the moving party's entitlement 
to service connection for a psychiatric disorder as of 
February 1988 is as follows:  

An injury or disease incurred during active military, 
naval, or air service will be deemed to have been 
incurred in line of duty and not the result of the 
veteran's own willful misconduct when the person on 
whose account benefits are claimed was, at the time the 
injury was suffered or disease contracted, in active 
military, naval, or air service, whether on active duty 
or on authorized leave, unless such injury or disease 
was the result of his own willful misconduct.  See 38 
U.S.C. § 105(a) (West 1982) [now 38 U.S.C.A. § 105(a) 
(West 2002)].  

For disability resulting from personal injury suffered 
or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, 
naval, or air service, during a period of war, the 
United States will pay to any veteran thus disabled and 
who was discharged or released under conditions other 
than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting 
injury or disease was aggravated, compensation as 
provided in this subchapter, but no compensation shall 
be paid if the disability is the result of the veteran's 
own willful misconduct.  See 38 U.S.C. § 310 (West 1982) 
[now 38 U.S.C.A. § 1110 (West 2002)].

For the purposes of § 310 of this title, every veteran 
shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  See 
38 U.S.C. § 311 (West 1982) [now 38 U.S.C.A. § 1111 
(West 2002)].

The veteran contends that a "statutory presumptions" under 
38 U.S.C.A. § 105(a) and 38 U.S.C. § 311 were not applied.  

The Board notes that the February 1988 Board decision did 
consider and apply the pertinent statutory provisions.  
Further, the absence of a specific reference to, or failure 
to cite, a controlling regulation does not mean it was not 
considered.  See generally VAOPGCPREC 6-92 at para. 6 (Mar. 
6, 1992).  Failure to discuss regulations does not constitute 
CUE if there is nothing to suggest that, had there been a 
written discussion of such regulations, a different result 
would have ensued.  Crippen, 9 Vet. App. at 421.

The veteran and his representative cited to 38 U.S.C. § 
105(a); however, this law pertains to line of duty (LOD) and 
misconduct considerations, neither of which were on appeal or 
before the Board in February 1988.  38 U.S.C. § 105(a) does 
not serve to establish a presumption that any claimed disease 
or injury in service is entitled to service connection, 
because a claimant makes a claim for service connection.  
Thus, the argument that the Board failed to consider and 
apply the statutory presumption under 38 U.S.C.A. § 105(a) is 
without merit.

The veteran contends that 38 U.S.C. § 311 (now 38 U.S.C.A. 
§ 1111) was misapplied, although the basis of the argument 
that the veteran was not afforded the presumption of 
soundness is unclear since this regulation was not implicated 
in the Board's prior decision.  The veteran was afforded the 
presumption of soundness with respect to the issue of service 
connection for an acquired psychiatric disorder in the 
February 1988 Board decision.  The Board noted that the 
entrance psychiatric evaluation was normal.  Although the 
Board noted that the service treatment records reflected that 
a personality disorder which existed prior to service, the 
Board further determined that inservice symptoms were 
associated with a personality disorder and were not due to a 
chronic acquired psychiatric disability.  The veteran was 
implicitly provided the presumption of soundness as to the 
issue of service connection for an acquired psychiatric 
disability and the denial of service connection was not made 
on the basis that the veteran had a preexisting defect, 
infirmity, or disorder which was not aggravated during 
service.  Rather, the denial of service connection for an 
acquired psychiatric disability was made on the basis that an 
acquired psychiatric disability was not present during 
service and was not incurred in service.  

The Board, in February 1988, determined that the inservice 
psychiatric symptoms were associated with a personality 
disorder which was a congenital or developmental defect and 
not a disease within the meaning of applicable legislation 
providing compensation benefits.  The Board indicated that 
although the veteran was treated post-service for acute 
anxiety reaction with depression overlay and possible 
schizoid manifestation, this evidence did not demonstrate 
that a chronic acquired psychiatric disability was incurred 
or aggravated during service.  Thus, the denial of service 
connection for a chronic acquired psychiatric disability was 
based on a determination that the veteran did not have this 
disability during service and any post-service symptoms did 
not establish that a chronic acquired psychiatric disability 
originated during service.  There denial was not on the basis 
that an acquired psychiatric disability preexisted service 
and was not aggravated therein.  

Further, the veteran argues that the Board failed to 
correctly apply 38 C.F.R. §§ 310 (currently 1110).  In the 
February 1988 decision, the Board clearly determined that any 
psychiatric symptoms present during service were associated 
with a personality disorder, and that a chronic acquired 
psychiatric disability was not present during service.  The 
Board considered whether an acquired psychiatric disability 
was incurred during service, but determined that it was not.  

The veteran argues that the Board's February 1988 decision 
relied upon the service record of a diagnosis of a 
noncompensable psychiatric disorder, immature personality, 
passive dependency chronic and that based on the new evidence 
submitted by Dr. M., from Dr. C., and the 1986 and 1987 
statement of Dr. N., the Board was required to correctly 
apply 38 C.F.R. §§ 310 (currently 1110) and 311 (current 
1111).  However, as noted, the Board finds that the February 
1988 determination did correctly apply pertinent VA law.  

The Board in February 1988 noted that the record contained a 
statement dated in February 1966 from Dr. C. who reported 
seeing the veteran a few times in January 1965 for complaints 
associated with acute anxiety reaction with depression 
overlay and possible schizoid manifestations.  In addition, 
the Board noted that the record contained 1986 and 1987 
statements from Dr. N. who reported that during 1966, he was 
a professor at Northwest Missouri State University and at 
that time he met the veteran who was notoriously unstable.  
Dr. N. noted that the veteran related his behavior to a 
traumatic experience in the Army and that under hypnosis, the 
veteran reiterated his psychiatric trauma as being the 
beatings and mental abuse in the Army.  

The Board, in February 1988, found that although the veteran 
was seen a few times during January 1965 for treatment of 
complaints associated with acute anxiety reaction with 
depression overall and possible schizoid manifestation, this 
evidence did not demonstrate that a chronic acquired 
psychiatric disorder was incurred or aggravated during 
service.  The Board considered the additional service medical 
records, lay statements, private medical evidence, and 
testimony provided by the veteran, but still determined that 
the evidence did not demonstrate that the veteran's symptoms 
were associated with other than a personality disorder.  The 
record before the Board in February 1988 contained no 
specific diagnosis of an acquired psychiatric disability and 
the service treatment records indicated that the veteran had 
a personality disorder.  

Although the veteran has presented his CUE argument in terms 
that appear to be the failure to apply specific regulations, 
in essence, the Board finds that the veteran is disagreeing 
with the weight accorded the evidence of record by the Board 
in February 1988 and more specifically, with the 
determination by the Board that the veteran's psychiatric 
symptoms in service were associated with a personality 
disorder and not a psychiatric disability upon which 
compensation benefits could be awarded.  This argument 
pertains to the weight afforded to evidence and the 
evaluation of the evidence which is not a basis for CUE.  See 
38 C.F.R. § 20.1403(d).  Also, to the extent that the veteran 
contends that the facts were misinterpreted, such an argument 
also does not amount to CUE.  See Oppenheimer; see also 
Thompson.

The arguments of the veteran concerning the purported failure 
of the Board to properly apply extant law and regulations are 
without merit.  Consequently, it must be concluded that the 
Board did not commit any error of law or fact constituting 
CUE in the decision of February 9, 1988.  See 38 U.S.C.A. § 
7111; 38 C.F.R. §§ 20.1400, 20.1403.  Accordingly, the 
veteran's motion is denied.


ORDER

The motion for revision of the February 9, 1988, Board 
decision on the grounds of clear and unmistakable error is 
denied.



                       
____________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



